            Case 1:17-cv-00916-CRC Document 56 Filed 08/10/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                          )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )      Case Nos. 17-cv-916 & 19-cv-572 (CRC)
                                               )
U.S. DEPARTMENT OF JUSTICE,                    )
                                               )
                Defendant.                     )
                                               )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s minute order of July 14, 2020, the parties respectfully confirm

that, as they have previously informed the Court, the parties have reached a tentative agreement,

which is still pending formal governmental approval, to resolve the matter of attorneys’ fees in

this case. The parties still expect to finalize their tentative agreement and dismiss this case

shortly, and regret the delay in doing so. The parties request the Court’s leave to submit a further

joint status report on or before August 21, 2020, if they have not stipulated to the dismissal of

this case by then.



Respectfully submitted,

/s/ James F. Peterson                                 ETHAN P. DAVIS
James F. Peterson                                     Acting Assistant Attorney General
JUDICIAL WATCH, INC.
DC Bar No. 450171                                     MARCIA BERMAN
425 Third St, SW, Suite 800                           Assistant Director
Washington, DC. 20024                                 Federal Programs Branch
T: 202-646-5172
F: 202-646-5199                                       /s/ James Bickford
                                                      JAMES BICKFORD
Counsel for Plaintiff                                 Trial Attorney (N.Y. Bar No. 5163498)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
        Case 1:17-cv-00916-CRC Document 56 Filed 08/10/20 Page 2 of 2




                                          1100 L Street NW
                                          Washington, DC 20530
                                          James.Bickford@usdoj.gov
                                          Telephone: (202) 305-7632
                                          Facsimile: (202) 616-8470

                                          Counsel for Defendant
Date: August 10, 2020




                                    -2-
